P




                      The Attorney                 General of Texas
                                         December         20,   1979
MARK WHITE
Attorney General


                   Honorable Joe II. Golman                       Opinion No. MW-107
                   Texas Cosmetology Commission
                   llll Rio Grande                                Re: Eligibility of members of the
                   Austin, Texas 78701                            Cosmetology        Commission  to
                                                                  continue to serve.

                   Dear Mr. Golmam

                          You have requested our opinion regarding the eligibility of certain
                   members of the Texas Cosmetology Commission to continue to serve.
                   Article 845la, V.T.CS., the Cosmetology Regulatory Act, was completely
                   rewritten by the 66th Legislature, Senate Bill 384, 1979, ch. 606, at 1340. It
                   became effective on September 1, 1979. Section Z(a) of the former statute
                   required the appointment, inter alia, of

                               one member holding a valid operator license; [andl
                               one member holding a valid wig specialist,         wig
                               instructor, wig salon, or wig schod license who has no
                               direct or indirect      affiliation with or interest,
                               financial or otherwise, in a private beauty culture
                               school or beauty shop.

                   As rewritten,   this portion of section 2(a) directs the appointment        of

                               two members holding valid operator licenses who
                               have no direct or indirect affiliation with or interest,
                               financial or otherwise, in a private beauty culture
                               school or beauty shop.

                   You ask whether the member representing             wig specialist   licensees   remains
                   eligible to serve after September L

                          Senate Bill 384 contains a “hold over clause,” which provides that “a
                   person hdding office as a member of the Texas Cosmetdogy Commission on
                   the effective date of this Act continues to hold office for the term for
                   which the member was originally appointed”     Section 2. See Bloom v. Texas
                   State Board of Examiners of Psychologists, 492 S.W.2d 4m 461 (Tex. 1973).
                   In our opmion, however, it IS unnecessary to apply that provision to the
                   individual representing the wig specialist licensees, since you have advised




                                              P-    338
Honorable Joe H. Golman      -   Page Two     (NW-1071



us that that person hdds a valid operatoi’s license and has “no direct or indirect affiliation
with or interest, financial or otherwise, in a private beauty culture school or beauty shop.”
Since the individual is eligible under the new provision of section 2(a), she continues to
serve until the expiration of her term.

       You also inquire about the eligibility of a ‘lay member” who is registered as a
lobbyist, even though he does not lobby for the beauty Industry. Section 6(b) of the new
statute provides, in pertinent part:

           A person who is required to register as a lobbyist under Chapter
           422, Acts of the 63rd Legislature,      Regular Session, 1973, as
           amended (Article 6252-9c, Vernon’s Texas Civil Statutes), may not
           act as the general counsel to the commission or serve as a member
           of the commission.

        Pursuant to Willis v. Potts, 377 S.W.2d 622 (Tex. 1964), statutory provisions that
restrict the right to hold public office are strictly construed against ineligibility. In our
opinion, the Supreme Court’s determination in this case tcgether with the clear language
of the hold-over clause requies the conclusion that the lay member about whom you
inquire continues to be eligible to serve on the Commission for the term for which he was
originally appointed

                                       SUMMARY

           A member of the Texas Cosmetdogy Commission representing wig
           specialist licensees continues to serve on the Commission after
           September 1, 1979. A lay member who is required to register as a
           lobbyist under article 625%9c, V.T.C.S., continues to be eligible to
           serve for the remainder of his term.




                                              MARK     WHITE
                                              Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General




                                         P.   339
Honorable Joe H. Golman     -   Page Three     (MN-107)



APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Bob Gammage
Susan Garrison
Rick Gilpin
Iris Jones




                                       P.    340